It gives me
pleasure to extend my delegationís sincere
41

congratulations to Mr. Jean Ping on his deserved
election to the presidency of the fifty-ninth session of
the General Assembly. Given the issues that we must
consider during this session, and in view of the
important tasks we must face in the coming year, we
particularly welcome the Presidentís experience and
skills, which are familiar to us in the African arena.
We would also like to extend our thanks and
appreciation to Mr. Julian R. Hunte, the outgoing
President, for the great efforts he made in conducting
the work of the Assembly, as well as to the Secretary-
General for leading the work of the Organization.
Last year from this rostrum I stated that
negotiations between the Government and the Sudan
Peopleís Liberation Movement/Army, under the
auspices of the Intergovernmental Authority on
Development (IGAD) and Kenyaís chairmanship, and
with the support of the IGAD partners, had made great
progress and peace had become imminent. I am glad to
say that the last round of negotiations resulted in the
signing, in the first week of June 2004, of six protocols
dealing with security arrangements, cessation of
hostilities, distribution of wealth, power-sharing and
the conflict in the Nubian mountains region, the Blue
Nile and Abiai. We decided to hold the last round of
negotiations on 7 October 2004 to complete the details
of a comprehensive peace, which will, it is hoped, be
signed at the end of this year.
We stand on the threshold of peace. The new
challenge before us now is to overcome the differences
of the past, start reconstruction and rehabilitation,
concentrate on development and strengthen the pillars
of peace and national unity on the basis of
compatriotism and equality of rights and duties. For
that reason, my Government declares its firm intention
of conducting a national dialogue with all political
forces, inside and outside the Sudan, in order to make
peace a national objective that can be achieved through
a national charter.
It also gives me pleasure to say that in addition to
the talks in Naivasha and Abuja my Government
started a third forum in Cairo, under the auspices of the
Egyptian Government, to engage in dialogue with
factions of the national opposition, headquartered in
Asmara.
Because war has devastated all sectors of the
country, reconstruction efforts are especially difficult.
We would like to express our appreciation to the
international community for the humanitarian assistance
they provided during the war. We now appeal to the
international community to help in the reconstruction
process: to ameliorate the living conditions in the areas
devastated by war all over the Sudan; to aid in the
resettlement of internally displaced persons and
refugees; and to participate in development projects in
order to achieve peace and stability.
We were at the threshold of peace in the south
when another war broke out in Darfur as the result of a
rebel movement begun by some tribes and supported
by foreign forces. The rebel movementís terrorist
action was not directed against the Government only,
but against those tribes that refused to join them. That,
in turn, pushed those tribes to train and arm militias to
defend themselves against the rebels. The rebel
movement targeted the security apparatus, sowing
death and destruction, which led to the release of criminal
Janjaweed groups from prisons. The aggression continued
against civilians and Government institutions.
The root causes of Darfur go back to conflicts
among the tribal communities in the region. Previously,
those conflicts were settled according to traditional
customs and norms. But the growth in population and
the number of livestock, coupled with a decrease in the
water supply owing to desertification, led to tense
struggles between grazing land tribes and farmers.
There were other causes for regional conflict: an influx
of arms and the interference of neighbouring countries
that tried to exploit the tense situation, encouraging
rebellions against the Government by training and
arming certain groups.
The present conflict in Darfur started in March
2003, when rebels started inciting dissension and strife,
attacking highways, plundering livestock and taking
international relief workers as hostages. The
Government tried to convince them to abandon military
action, but they insisted on occupying cities and
villages and terrorizing tribes, forcing them into armed
service. Everyone had to carry weapons for self-
defence. Then, the Government intervened to try to
halt the hostilities, impose law and order and prevent
civil war.
This conflict, which was imposed on the
Government, has created extremely complicated and
dire humanitarian conditions. The Government took the
necessary measures. It sent food relief to Darfur. Next,
it eliminated all the administrative, legal and technical
42

arrangements that impeded relief work, it allowed
relief organizations to enter Darfur unimpeded, and it
curtailed certain regulations, such as visa requirements,
in order to provide protection to camps of displaced
persons. The Government deployed police and
reopened legal offices destroyed by the rebels. The
process of bringing all of those accused of violating
human rights to justice began. Furthermore, the
Government cooperated with the international
community by signing a joint communique with the
Secretary-General that includes a number of measures
to deal with the situation in Darfur and, together with
Jan Pronk, Special Representative of the Secretary-
General for the Sudan, I headed a Joint Implementation
Mechanism mission to the area.
Furthermore, out of its belief in a peaceful
settlement as a strategic choice, the Government
entered into negotiations with the rebels under the
auspices of the President of Chad, which culminated in
the Abashi agreement in 2003, but that agreement was
later violated by the rebels. However, this did not
weaken the Governmentís resolve to continue its
efforts, until we attained the ceasefire agreement in
NíDjamena. In order to cooperate with the African
Union, we sent a high-level delegation to the first
round of negotiations at Addis Ababa; our delegation
was given full authority to reach a peaceful settlement
with the rebels. But the rebels boycotted the talks.
The Government redoubled its efforts at all
levels - political, security and humanitarian - out of
its responsibility for the people, and it cooperated fully
with the United Nations so as to implement the
agreement that had been reached with the Secretary-
General. Then, on 30 July 2004, the Security Council
adopted resolution 1556 (2004), which gave the
Government only one month to deal with the problem
and threatened the imposition of sanctions. It is
regrettable that this resolution sent an erroneous
message, thus encouraging the rebels to give up
negotiations with good intention. They insisted on
conditions that were impossible to implement. And this
led to the collapse of negotiations in Addis Ababa, in
spite of the African Unionís great efforts.
Notwithstanding the faults and impracticality of
this Security Council resolution, my Government,
abiding by its international legitimacy and
responsibility for its people, will continue to do its
utmost to find the shortest way for the return of peace,
stability and security to Darfur. My Government signed
a working plan for Darfur with the United Nations; this
plan included detailed arrangements for humanitarian
aid, security and protection of displaced persons and
their voluntary return. We assigned extra police forces,
numbering 10,000. We also signed an agreement with
the International Organization for Migration on the
return of refugees.
Within the framework of a political settlement,
and despite the intransigence and lack of seriousness of
the rebels, my Government accepted the invitation
extended by President Obasanjo of Nigeria, the current
Chairman of the African Union. We then sent another
high-ranking delegation to Abuja on 23 August out of
our belief in the political settlement as a strategic
option. As it happened in the Addis Ababa
negotiations, the Security Council adopted its
resolution 1564 (2004) last Saturday, 18 September,
which gave more incentive to the rebels and sent them
an erroneous message to continue their intransigence.
This led to the failure of the negotiations.
Security Council resolution 1564 (2004) did not
consider my Governmentís efforts to contain the
humanitarian crisis in Darfur, which led to dÈtente in
the situation. It did not pay attention to my
Governmentís warning about the negative impact of
any measures that would hamper the efforts made by
the African Union for the peaceful settlement of the
question of Darfur.
We call upon the international community to
provide assistance to the needy population in Darfur.
At the same time, we ask for support and promotion of
the African Union's efforts and that the situation on the
ground not be further complicated or the Unionís
efforts undermined.
Believing in our own principles, our sense of
responsibility and the attention my Government
attaches to human rights questions, we have cooperated
with international and voluntary organizations for the
development and enhancement of human rights in my
country. We have ratified this year the African
Children's Initiative and, over the past months, we
have received some independent experts and special
rapporteurs sent by the Office of the United Nations
High Commissioner for Human Rights (OHCHR). In
cooperation with OHCHR, we have deployed a team of
human rights observers in Darfur. Sudan's doors will
be open for all those who want to know the truth. We
have nothing to hide. Our efforts were not limited to
43

cooperating with the international community. We have
taken some measures at the local level, and we have
established a national independent committee to
investigate allegations of human rights violations in
Darfur. Also, there are other committees to investigate
the other claims of rape in the Darfur region besides
our efforts to provide protection, peace and security to
our citizens.
Since the beginning of the crisis, my Government
has not hesitated to recognize that there has been a
humanitarian problem in Darfur and a security problem
that ought to be dealt with through a comprehensive
political solution, despite the fact that the rebel
movement led to this problem by starting violence and
fighting. Then we resorted to the international
community in general and the African Union and the
League of Arab States in particular.
We hope that the international community,
especially the Security Council, will cooperate with us
to find a solution instead of issuing threats and
condemnations. The last Security Council resolution is
a living example of such threats.
We welcome the international communityís
investigation of the Darfur violations. As I said, we
have nothing to hide. What we all want from the
Secretary-General, who is responsible for the
establishment of this committee, and from the Security
Council is confirmation of the credibility of the
international organization so that this international
committee would be neutral and professional. We do
not want a committee like that headed by Richard
Butler, who prepared his report at another location
where it was signed and submitted to the Security
Council indicating that it represented the position of
the Organization.
We hope that the voices of those who took certain
positions regarding Darfur will be silent until the
international committeeís report is issued. We face a
very delicate situation and developments in the world
today, and we need to face such challenges by
garnering the political will to enhance the role of the
United Nations and its agencies in order to carry out
their functions within the framework of a real
democracy that would express the interests and hopes
of all peoples and confront the challenges of the
twenty-first century.
We must accelerate our current efforts that have
been going on for a decade now for Security Council
reform and to develop its methods of work. The body
that is responsible for international peace and security
is composed of permanent members, whose monopoly
of the veto reflects a great imbalance over the simplest
criteria of justice. Among the five permanent
Members, there are three from one geographical group;
two of them are from Western Europe. There is no
representation whatsoever for entire continents, such as
Africa or Latin America, and vast regions of Asia.
Therefore, any discussion about submitting another
candidate from Western Europe before taking these
continents into consideration would be a consecration
of this imbalanced equation and of the Westís
hegemony over the affairs of this Organization.
Terrorism and extremism are among the
challenges facing the world today. We declare our total
rejection and condemnation of this destructive
phenomenon; but at the same time there is an
unacceptable misunderstanding and confusion between
terrorism and the struggles of people to achieve their
independence and to rid themselves of foreign
occupation. This misunderstanding culminates in the
extreme when terrorism is linked to followers of a
certain religion or culture. Terrorism has no religion or
homeland. We stand with the international community
and cooperate with it in its fight to eliminate terrorism,
and we call for an international agreement on a
definition of terrorism and to find the best means to
face this plague through collective efforts.
The gap between the rich and poor countries is
widening within a system of globalization that further
enriches the wealthy and impoverishes the poor. It has
become an obstacle for the international community
and the aspirations to a free and dignified life of
billions of people in developing countries. The
imbalance in todayís world economy and free trade is
obvious. It will have an adverse effect not only on the
developing countries but will lead also to total
catastrophe in the whole world. We need to have
political resolve, as stated by world leaders in the
Millennium Declaration four years ago, and later at
Monterrey and Johannesburg.
Developing and least developed countries are still
suffering from hunger and poverty.
Let us renew hope for the hundreds of millions of
poor and hungry people by translating that political
will into concrete action in order to provide them with
education and drinking water and to eliminate hunger,
44

destitution and disease by focusing on the goals and
programmes that we have repeatedly agreed on. In this
connection, we would like to pay tribute to the
international initiative on the new Action Against
Hunger and Poverty.
Israelís oppressive policies against unarmed
Palestinian people, the imposition of closures on
occupied Palestinian land, the extrajudicial crimes
committed there, the demolition of houses, the
starvation and intimidation, the increased settlement
activities and the besieging of the Palestinian President
all require that the international community bring
pressure to bear on Israel to stop those acts. The Sudan
welcomes the advisory opinion of the International
Court of Justice on the illegality of the separation wall
and on compensation for all losses caused by it. We
welcome resolution ES-10/15, adopted by the General
Assembly at its tenth emergency session, on 20 July
2004, demanding that Israel abide by that opinion. An
international, comprehensive and just peace in the
Middle East will be reached only when Israel
withdraws from all occupied Arab lands, including the
Syrian Golan Heights and the Lebanese Shaliía farms.
There will be no peace or stability until the Palestinian
people recover their legitimate rights, including their
right to establish an independent Palestinian State with
Jerusalem as its capital and the right of refugees to
return to their lands.
The difficult situation facing the Iraqi people
makes it necessary to assist them to overcome their
problems. Here we reaffirm the unity and independence
of the Iraqi people and their right to self-determination.
We hope that the restoration of those rights will lead to
security and stability and to a return to normality in
Iraq and that it will enable the Iraqi people to exercise
their right to choose their own political leadership
through free and fair elections. We call upon the
international community to support the Iraqi
provisional Government, to help in the reconstruction
of Iraq and to support any initiative that would enable
the Iraqis to live in dignity in their own country.
Our efforts complement those efforts of the
African Union to achieve stability and development in
our continent, a continent so rich natural and human
resources and capabilities. We have resolved to settle
our conflicts and crises, which squander such resources
and capabilities, and to work instead to promote
economic and social development through the New
Partnership for Africaís Development (NEPAD).
In conclusion, we reaffirm our determination to
achieve a comprehensive and just peace that would
lead to stability and well-being for the people of the
Sudan and would bolster African Union efforts towards
economic and social integrity. We look forward to the
United Nations playing its role in establishing justice
in international relations based on understanding,
cooperation and mutual interests and avoiding
confrontation and sanctions, which have proven to be
harmful to people.